DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Receipt of Applicant’s Amendment, filed 02/25/2022, is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11263193 in view of Koufogiannakis; Christos et al. (“Koufogiannakis”) US 20170139725 A1 because Koufogiannakis’ teaching would have allowed U.S. Patent No. 11263193’s to facilitate organization and management of different information of a database.
The independent claims of the instant application are not identical to the independent claims of Patent No. 11263193, but they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11263193 contain every element of claims 1-20 of the instant application as filed except the feature “a first field of the record that is distinguishable from a second field of the record”. Koufogiannakis; however, teaches the limitation “a first field of the record that is distinguishable from a second field of the record as An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Koufogiannakis’ teaching would have allowed U.S. Patent No. 11263193’s to facilitate organization and management of different information in a database.

A claim in the patent compared to a claim in the application

US Patent NO. 11263193
Instant Application
Claim 1 recites One or more computing devices comprising: one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
Claim 1 recites A system comprising: one or more processors; and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising:
generating a record associated with a patient, the record including at least a first field and a second field;
storing, in a database, a record associated with a patient;
storing the record in a database;

associating the record with a first version number; 
associating the record with a first version number;
generating a first history table associated with the first field of the record;
generating a first history table associated with a first field of the record that is distinguishable from a second field of the record;
generating a second history table associated with the second field of the record;

receiving, from one or more electronic devices, first data indicating that a first change has occurred with the first field of the record;
determining that a first change in the record has occurred;
based at least in part on the first data, associating the record with a second version number; based at least in part on the first data, updating the first history table to indicate at least:
and based at least in part on the first change: associating the record with a second version number;
the first change that occurred with the first field; 

a first time at which the first change occurred with the first field;

a first identity associated with the first change; and

that the first change is associated with the second version number;

receiving, from the one or more electronic devices, second data indicating that a second change has occurred with the second field of the record;

based at least in part on the second data, associating the record with a third version number; 

based at least in part on the second data, updating the first history table to indicate at least that the first change is associated with a first range of version numbers, the first range including the second version number and the third version number; and 
and updating the first history table to indicate that the first field of the record is associated with a range of version numbers including the first version number and the second version number.
based at least in part on the second data, updating the second history table to indicate at least:

the second change that occurred with the second field;

a second time at which the second change occurred with the second field;

a second identity associated with the second change; and

and that the second change is associated with the third version number.



US Patent NO. 11263193
Instant Application
Claim 5 recites A method comprising:
Claim 9 recites A method comprising: 
generating a record that includes at least a first field and a second field;

associating the record with a first version number;
associating a first version number with a record that is stored in a database;
generating a first history table associated with the first field of the record;
generating a first history table associated with a first field of the record that is distinguishable from a second field of the record;
generating a second history table associated with the second field of the record;

receiving a first indication that a change has occurred with the first field; based at least in part on the first indication:
determining that a first change in the record has occurred; and based at least in part on the first change:
associating the record with a second version number; and 
associating the record with a second version number; and
updating the first history table to indicate at least the change that occurred with the first field and that the change is associated with the second version number;

receiving a second indication that a change has occurred with the second field; and based at least in part on the second indication: associating the record with a third version number;

updating the second history table to indicate at least the change that occurred with the second field and that the change is associated with the third version number; and 


updating the first history table to indicate at least that the change that occurred with the first field is associated with a range of version numbers including the second version number and the third version number.
updating the first history table to indicate that the first field of the record is associated with a range of version numbers including the first version number and the second version number.


US Patent NO. 11263193
Instant Application
Claim 15 recites One or more computing devices comprising:
Claim 17 recites One or more non-transitory computer-readable media storing instructions that, when executed, cause one or more computing devices to perform operations comprising:
one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors, causes the one or more processors to perform operations comprising:

storing, in one or more databases, first data associated with a record, the record including at least a first field and a second field;
generating a first history table associated with a first field of the record that is distinguishable from a second field of the record;
associating the record with a first version number generating a first table associated with the first field of the record;
associating a first version number with a record that is stored in a database;
generating a second table associated with the second field of the record;

storing, in the one or more databases, second data representing a change to the first field of the record;
determining that a first change in the record has occurred; and
based at least in part on the second data: associating the record with a second version number;
based at least in part on the first change: associating the record with a second version number; and
updating the first table to indicate at least the change to the first field of the record and that the change is associated with the second version number; and
updating the first history table to indicate that the first field of the record is associated with a range of version numbers including the first version number and the second version number.
updating the second table to indicate at least that an original version of the second field of the record is associated with a range of version numbers including the first version number and the second version number.


The differences between the claims in the referenced patent and the instant application are bolded to show the obvious variations of the claimed language.
Consequently, a nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/d0e99704"
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koufogiannakis; Christos et al. (“Koufogiannakis”) US 20170139725 A1 in view of Kamen; Dean (“Kamen”) US 20140180711 A1.
Regarding claim 1, Koufogiannakis teaches A system comprising: 
one or more processors as The system 100 includes computer processors 110A, 110B, 110C, and 110D, which are respectively coupled to a configuration database 120, a service 130, a graphical user interface (GUI) 140, and a service and host directory 145 ([0016] and Fig. 1, elements 110A-111D); and 
one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising as a computer readable medium coupled to the database, the computer readable medium having instructions stored thereon, which, when executed by a processor claim 1, comprising: 
storing, in a database, a record First, a GUI permits users to create, update, and delete configuration properties (i.e., record). Second, a permanent storage database stores all configuration properties and a history of changes [0015]; 
associating the record with a first version number as The change history table 122 includes a record for every revision that has occurred to a configuration property… a monotonically increasing version number … An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 which contains the change type 541, the timestamp 542, the author 543, the default value 544, the data center specific value 545, and the host specific value 546 ([0019] and Fig. 5, element 530:v1);
 generating a first history table associated with a first field of the record that is distinguishable from a second field of the record as Each record of the history table 122 contains a service name that serves as a level 1 primary key, a configuration property that serves as a level 2 primary key, a monotonically increasing version number that serves as a level 3 primary key, and a document that includes a change type (such as insert, update, delete), a timestamp to record when a change was made, an author to record who made the change, a default value, a data center specific value, and a host specific value ([0019] and Figs. 4 and 5, elements 410 and 510-service name and elements 420 and 520-property name);
determining that a first change in the record has occurred as The change history table 122 includes a record for every revision that has occurred to a configuration property [0019]; and
based at least in part on the first change [0019]: 
associating the record with a second version number as a monotonically increasing version number … An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 which contains the change type 541, the timestamp 542, the author 543, the default value 544, the data center specific value 545, and the host specific value 546 ([0019] and Fig. 5, element 530:v3); and
updating the first history table to indicate that the first field of the record is associated with a range of version numbers including the first version number and the second version number as In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a record in the configuration property table 121, and saves a new record in the change history table 122. The GUI 140 sets the necessary information for the new record in the history table and ([0020 and 0019] and Fig. 5, element 510-service name and element 530-version (i.e., V1, V2, and V3). 
Koufogiannakis does not explicitly teach the step:
storing, in a database, a record associated with a patient.
	Kamen; however, teaches the steps of:
storing, in a database, a record associated with a patient as The user may be able to update the Medication Records for a care area in a number of ways. In FIG. 37, the user may add Medication Records to the care area by performing step 716. Step 716 may be completed by following a number of steps such as those depicted and described in relation to FIG. 25. A user may also update a Medication Record for a care area [0626].
the record is associated with a range of version numbers as The DERS editor service may then solicit the user to select a range of DAL file versions or dates for which to create the report in step 956. In step 958, the user may select the range of versions or dates which they would like to create a DAL History Report for ([0645, 0665, and 0695]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kamen’s teaching would have allowed Koufogiannakis’s to facilitate organization and management of healthcare data by storing patient related information in a database.

Regarding claims 3 and 11, Koufogiannakis further teaches wherein the first change in the record is with respect to the second field of the record as The change history table 122 includes a record for every revision that has occurred to a configuration property ([0019] and Fig. 4, element 420, Property Name:enable_dual_writes) and Fig. 5, element 520, Property Name: enable_dual_writes).

Regarding claims 6, 14, and 18, Koufogiannakis further teaches the step of:
wherein the updating the first history table to indicate that the first field of the record is associated with the range of version numbers including the first version number and the second version number is indicative that the first field of the record remained unchanged between the first version number and the second version number as In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a record in the configuration property table 121, and saves a new record in the change history table 122. The GUI 140 sets the necessary information for the new record in the history table and ([0020 and 0019] and Fig. 5, element 510-service name and element 530-version (i.e., V1, V2, and V3). 

Regarding claims 7, 15, and 19, Koufogiannakis does not explicitly teach wherein the record is a medical record associated with the patient, the first field of the record includes first medical information associated with the patient, and the second field of the record includes second medical information associated with the patient.
Kamen; however, teaches wherein the record is a medical record associated with the patient, the first field of the record includes first medical information associated with the patient, and the second field of the record includes second medical information associated with the patient as If a user desires to create a custom filter using the Medication category, the user may proceed to step 1490. In step 1490 a user may indicate that they would like to create a custom filter using the Medication category. A list of customizable related drug filtering criteria may then be displayed on the user interface in step 1492. A user may customize the desired filtering criteria in step 1494. Among others, possible drug criteria may include a drug name or drug type. In a specific embodiment of the present disclosure, a list of possible filtering criteria for the Medication category is shown in Table 12 as follows:
TABLE-US-00012 Customizable Filtering Criteria for Medication 0.01 Medication Record 0.02 Rule Set 0.03 Concentration 0.04 Delivery Route 0.05 Drug Family 0.06 Infusion Type 0.07 Medication Site 0.08 Delivery Method [0707].

Regarding claims 8, 16, and 20, Koufogiannakis further teaches the steps of:
associating the record with a first timestamp, the first timestamp indicating a first time at which an original version of the record was generated The change history table 122 includes a record for every revision that has occurred to a configuration property… a monotonically increasing version number … An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 which contains the change type 541, the timestamp 542, the author 543, the default value 544, the data center specific value 545, and the host specific value 546 ([0019] and Fig. 5, element 540, Change Type: Insert, Timestamp: 09/15/2015 3:15:33pm GMT); and 
based at least in part on the first change, associating the first change in the record with a second timestamp, the second timestamp indicating a second time at which the first change took place as (Fig. 5, element 540, Change Type: Update, Timestamp: 10/05/2015 9:55:20am GMT).

Regarding claim 9, Koufogiannakis teaches A method comprising: 
associating a first version number with a record that is stored in a database as First, a GUI permits users to create, update, and delete configuration properties. Second, a permanent storage database stores all configuration properties and a history of changes [0015];
The change history table 122 includes a record for every revision that has occurred to a configuration property… a monotonically increasing version number … An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 which contains the change type 541, the timestamp 542, the author 543, the default value 544, the data center specific value 545, and the host specific value 546 ([0019] and Fig. 5, element 530:v1);
generating a first history table associated with a first field of the record that is distinguishable from a second field of the record as Each record of the history table 122 contains a service name that serves as a level 1 primary key, a configuration property that serves as a level 2 primary key, a monotonically increasing version number that serves as a level 3 primary key, and a document that includes a change type (such as insert, update, delete), a timestamp to record when a change was made, an author to record who made the change, a default value, a data center specific value, and a host specific value ([0019] and Figs. 4 and 5, elements 410 and 510-service name and elements 420 and 520-property name);
determining that a first change in the record has occurred as The change history table 122 includes a record for every revision that has occurred to a configuration property [0019]; and 
based at least in part on the first change: 
associating the record with a second version number as a monotonically increasing version number … An example of a change history table 122 is illustrated in FIG. 5, which shows the service name 510, the configuration property name 520, the version 530, and the document 540 which contains the change type 541, the timestamp 542, the author 543, the default value 544, the data center specific value 545, and the host specific value 546 ([0019] and Fig. 5, element 530:v3); and 
updating the first history table to indicate that the first field of the record is associated with a range of version numbers including the first version number and the second version number as In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a record in the configuration property table 121, and saves a new record in the change history table 122. The GUI 140 sets the necessary information for the new record in the history table and ([0020 and 0019] and Fig. 5, element 510-service name and element 530-version (i.e., V1,V2, and V3). 
Kamen is cited for additional support of the step:
the record is associated with a range of version numbers as The DERS editor service may then solicit the user to select a range of DAL file versions or dates for which to create the report in step 956. In step 958, the user may select the range of versions or dates which they would like to create a DAL History Report for ([0645, 0665, and 0695]).
The user may be able to update the Medication Records for a care area in a number of ways. In FIG. 37, the user may add Medication Records to the care area by performing step 716. Step 716 may be completed by following a number of steps such as those depicted and described in relation to FIG. 25. A user may also update a Medication Record for a care area [0626].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kamen’s teaching would have allowed Koufogiannakis’s to facilitate organization and management of healthcare data by storing patient related information in a database.

Regarding claim 17, the claim recites non-transitory computer readable-media with similar limitations as claim 9 and as such rejected with the same rationale as noted above for claim 9.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koufogiannakis; Christos et al. (“Koufogiannakis”) US 20170139725 A1 in view of Kamen; Dean (“Kamen”) US 20140180711 A1 as applied to claims 1, 9, and 17 further view of Moraes, Mark A (“Moraes”) US 20050033777 A1
Regarding claims 2 and 10, Koufogiannakis further teaches receiving, from an electronic device, a query as The dynamic configuration client 131 periodically pulls all of the configuration properties for the on line service from the configuration properties database 120. As previously noted, the online service uses its service name as a level 1 primary key to query into the dynamic configuration database 120 [0022].
Koufogiannakis and Kamen do not explicitly teach the steps of:
receiving, from an electronic device, a query associated with changes that have been made to the first field of the record; and based at least in part on the query, sending, to the electronic device, data representing the first history table.
Moraes; however, teaches the steps of:
receiving, from an electronic device, a query associated with changes that have been made to the first field of the record as A query module 606 is provided so that users of the invention have the capability to examine the history of changes recorded in the change tracer database 301 via the session module 603 [0056]. 
The essential advantages of the present invention are that it builds and maintains a complete change history database of changes to data items within a computer system, automatically recording the processes that make the changes, allowing the user to organize changes and processes as sessions and record the rationale for changes, as well as other identifiers or tag fields … The change history organization provides powerful query capabilities to find, examine and select changes based on user-specified logical combinations of boolean operations on any data item, change, change process or change session attributes. By recording the actual content differences for changes within data items, and not merely recording the fact that a change happened, the invention provides the insight necessary for diagnosis of a wide variety of system problems. Since changes and the content of such changes may be searched and selected by query in a variety of output formats, the invention makes the comparison, reversal or repetition of selected changes easy [0194]; and 
based at least in part on the query, sending, to the electronic device, data representing the first history table as A wide range of queries may be specified and provided without departing from the scope of the present invention. Such queries are not restricted only to diagnosis and analysis. When combined with the output format flexibility offered by the example embodiment of the present invention, queries that obtain some or all changes from a specified change session or to a specified data item sorted such that the output format may be used to automatically reverse the changes, provide a copy of such changes to repeat the same changes on remote hosts, reverse the changes from an incomplete change session that failed because of interruption or failure in some underlying component in the computing environment, compare the change history of different items or sets of items, etc. Queries may be executed one or more times with pre-stored parameters from scheduled or batch command execution facilities. The output of queries may be transported to remote hosts by a variety of network transport mechanisms [0142].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Moraes’s teaching would have allowed Koufogiannakis-Kamen’s to facilitate analysis effects of the changes and diagnoses problems caused by changes by providing detailed access to change history and selection of specific changes and items.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Koufogiannakis; Christos et al. (“Koufogiannakis”) US 20170139725 A1 in view of Kamen; Dean (“Kamen”) US 20140180711 A1 as applied to claims 1, 9, and 17 further view of Jain; Lalit (Jain) US 20120030258 A1.
Regarding claims 4 and 12, Koufogiannakis further teaches the step of:
based at least in part on the first change, updating the  In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a record in the configuration property table 121, and saves a new record in the change history table 122. The GUI 140 sets the necessary information for the new record in the history table and ([0020 and 0019] and Fig. 5, element 510-service name and element 530-version:V2). 
Koufogiannakis and Kamen’s do not explicitly teach the steps of:
generating a second history table associated with the second field of the record and updating the second history table. 
Jain; however, teaches the steps of:
generating a second history table associated with the second field of the record as FIGS. 5 and 6, Client_History, Income_History, and Client_Residence_History are example history tables for the Client, Income, and Client_Residence base tables, respectively ([0042-0044] and Figs. 5-6); and
updating the second history table as After a copy of a record from the Client table is inserted into the history table, database manager 30 implements the example SQL statement that updates the Citizenship field by changing "U.S." to "Mexico." ([0028, 0038, and 0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis-Kamen’ to improve the system performance by only querying the desired table for tracking changes.

Regarding claims 5 and 13, Koufogiannakis further teaches the step of:
determining that a second change in the record has occurred with respect to the first field; based at least in part on the second change: associating the record with a third version number; updating the first history table to indicate at least the second change in the record that occurred with respect to the first field and that the second change is associated with the third version number as The change history table 122 includes a record for every revision ([0019]and  (Fig. 5, element 530, v3, element 520, throttle_factor or element 540, author:user2); and 
updating the In operation, whenever a user changes a configuration property using the GUI 140, the GUI 140 saves or updates a record in the configuration property table 121, and saves a new record in the change history table 122. The GUI 140 sets the necessary information for the new record in the history table and ([0020 and 0019] and Fig. 5, element 510-service name and element 530-version (i.e., V1, V2, and V3). 
Koufogiannakis and Kamen’s do not explicitly teach the step of:
updating the second history table.
Jain; however, teaches the step of:
updating the second history table as After a copy of a record from the Client table is inserted into the history table, database manager 30 implements the example SQL statement that updates the Citizenship field by changing "U.S." to "Mexico." ([0028, 0038, and 0039]).
FIGS. 5 and 6, Client_History, Income_History, and Client_Residence_History are example history tables for the Client, Income, and Client_Residence base tables, respectively ([0042-0044] and Figs. 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Jain’s teaching would have allowed Koufogiannakis-Kamen’ to reflect the new change in revision history by updating the history table.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish K. Thomas can be reached on : 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESLIE WONG/Primary Examiner, Art Unit 2164